Citation Nr: 1802713	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  08-10 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected disabilities including migraines and lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1985 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A September 2011 Board decision denied service connection for hypertension on a direct basis; thus, the only question for consideration at this time is secondary service connection and this decision will be limited to that issue.  The issue was remanded for further development in September 2011, May 2013, October 2015, and February 2017.  It now returns to the Board for further appellate review.


FINDINGS OF FACT

1.  Hypertension is not shown to have been caused or aggravated by a service-connected disability, to include migraine headaches or a lumbar spine disability.

2.  The Veteran is currently engaged in substantially gainful employment.

3.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities, alone, render her unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Service connection for hypertension as secondary to a service-connected disability is not warranted.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

A November 2006 letter satisfied VA's duty to notify.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.

The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

The Board recognizes that the appeal has been remanded multiple times due to inadequate VA examinations.  In March 2016, however, the Veteran submitted a statement explaining that she would not attend any more examinations because she felt they were degrading and stressful.  Therefore, the Board requested that a medical opinion be obtained regarding the issue on appeal.  Such was provided in April 2017 and is adequate, as will be discussed in more detail below.  In view of the foregoing, the Board concludes that the duty to assist has been fulfilled.

II. Service Connection - Hypertension

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310(a).  
Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the analysis will focus specifically on what the evidence shows, or does not show, as to the claim.  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).

The Veteran has alleged that her high blood pressure is due to emotional changes from the medicine prescribed for, and the pain associated with, her service-connected lumbar spine disability and migraine headaches.  As noted in the introduction above, the Board denied service connection on a direct basis for hypertension in its September 2011 decision; therefore, only the secondary service connection theory of entitlement will be addressed herein.  The evidence of record clearly shows a current diagnosis of hypertension.  Thus, the remaining question before the Board is whether the Veteran's currently diagnosed hypertension is secondary to a service-connected disability.  For the reasons discussed below, the Board finds that it is not.

In her September 2006 claim, the Veteran asserted that her hypertension stemmed from the medication she took for her back problems.  She said her hypertension flared when she was under stress.  In a September 2006 statement, her husband wrote that the Veteran experienced rapidity in heart rate which resulted in loss of consortium, shortness of breath, shaking, and hyperventilating.  

At a January 2007 VA examination, the examiner stated that the Veteran had suffered from high blood pressure for three years and took medication for control.  

At a May 2012 VA hypertension examination, the Veteran reported that she was diagnosed with hypertension in 2007 and took continuous medication.  The examiner opined that hypertension was less likely caused or aggravated by the Veteran's service-connected lumbar spine disability and/or migraine headaches, to include the pain from those disabilities and the medication prescribed for them.  Though the examiner stated that the use of migraine medications could have the effect of constricting blood vessels throughout the body, which in turn could cause one's blood pressure to rise, perhaps to dangerous levels, the examiner noted that it was more likely that the Veteran's hypertension was attributable to a family medical history of hypertension and obesity.  Moreover, her renal function was normal. 
A supplemental medical opinion was obtained in December 2012.  Therein, a VA examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of or aggravated by the Veteran's service-connected conditions, to include her lumbar spine disability and/or migraine headaches, to include pain stemming from those disabilities.  The rationale was that though medications taken for her lumbar spine and migraine headaches could transiently elevate blood pressure, they were not a secondary cause of blood pressure elevation.

A May 2013 Board remand noted that neither the May 2012 or December 2012 VA examiners provided adequate rationales for their negative opinions.  Accordingly, a medical opinion was obtained in July 2013.  Therein, a VA examiner opined that it was less likely than not that the Veteran's hypertension was "aggravated beyond its natural aging process by her medication or her service rated disability to include migraines, thrombophlebitis and shin splints of lower extremity, bilateral and psychological factors."  The rationale was that the "[c]urrent medical literature . . . [is not] supportive of aggravation or nexus of hypertension and her rated disabilities."  The examiner did not address the Veteran's lumbar spine disability, which the Veteran claims aggravates her hypertension.  Nor did the examiner address whether the pain from the Veteran's service-connected disabilities and the medications prescribed for those disabilities aggravated her hypertension.   

In response to a February 2017 Board remand, another medical opinion was obtained in April 2017.  The examiner opined that the Veteran's hypertension was less likely than not proximately due to or caused by the Veteran's service-connected disabilities, to include migraines, low back pain, pain disorder, thrombophlebitis migrans of the left and right lower extremities, radiculopathy, sciatica, myoma of the uterus, or shin splints; or any stress related to those disabilities; or any medication prescribed for treatment of those disabilities.  The rationale was that the Veteran's risk factors of family history and obesity were more likely the causes of her primary essential hypertension.  With respect to the question of aggravation, the examiner noted that hypertension was less likely than not aggravated by any service-connected disabilities.  The rationale was that though certain medications could cause blood pressure to be transiently elevated, they would be more likely to do so and cause chronic aggravation of hypertension by damaging the heart or kidneys.  The Veteran had normal kidney function and no known heart disease that pre-existed her hypertension diagnosis.  Moreover, the examiner stated that stress could cause constriction of blood vessels, but only temporarily; once the stress reaction ceased, blood pressure returned to its pre-stress level.  The examiner noted that stress has not been shown to cause or chronically aggravate hypertension.  The examiner concluded that the Veteran's hypertension appears to be progressing in the natural course of the disease process.  

There are no clinical opinions to the contrary.  Although VA treatment records show that the Veteran continues to undergo treatment for her hypertension, no clinicians have attributed her hypertension to a service-connected disability or medications taken for any service-connected disability.  The Veteran has been afforded ample opportunity to obtain and submit a medical opinion in support of a relationship between her hypertension and her service-connected disabilities, but she has not done so.  

The Board finds the April 2017 VA opinion to be probative in addressing the secondary service connection theory of entitlement, as it took into account a thorough review of the Veteran's record and medical history.  The Board again notes that the Veteran declined partaking in any further VA examinations; accordingly, the examiner did not physically examine the Veteran.  Nevertheless, the examiner included a rationale supported by factual data and medical principles specific to the Veteran's onset and progression of hypertension since her initial diagnosis in 2001.  The opinion indicates that the Veteran's service-connected disabilities did not cause or aggravate her hypertension.  

Thus, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against awarding service connection for hypertension on a secondary basis.

The Veteran is certainly competent to report the onset of symptoms related to her hypertension and the circumstances surrounding such.  However, although the Board recognizes the Veteran is sincere in her belief that her current hypertension was caused or aggravated by her service-connected lumbar spine disability and/or migraine headaches, she is not otherwise competent to state whether her hypertension is secondary to those disabilities.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There is no competent medical evidence linking her currently diagnosed hypertension to her service-connected disabilities.

Absent competent lay or medical evidence relating this claimed disability to a service-connected disability, and in consideration of the probative April 2017 VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for hypertension must be denied on a secondary basis.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

III. TDIU

The Veteran asserts that although she is currently employed, she is entitled to TDIU benefits.  

Under the applicable criteria, all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experiences, but not to her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation purposes may be  assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, 
and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16 (a).

Here, the Veteran is service-connected for migraine headaches, rated 50 percent disabling; pain disorder associated with both psychological factors and a general medical condition, rated as 30 percent disabling; lumbosacral strain, rated as 20 percent disabling; thrombophlebitis migrans right lower extremity, rated as 20 percent disabling; left radiculopathy associated with lumbosacral strain, rated as 10 percent disabling; sciatica nerve, right lower extremity associated with lumbosacral strain, rated as 10 percent disabling; myoma of uterus, rated as noncompensable; and bilateral lower extremity shin splints, rated as noncompensable.  From September 2006, the Veteran's combined evaluation is 90 percent.  Therefore, the Veteran's service-connected disabilities satisfy the schedular criteria for TDIU.  See 38 C.F.R. § 4.16 (a).

Next, the question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  The Board finds that the competent, credible, and probative evidence establishes that the Veteran is able to secure and follow a substantially gainful occupation and thus a TDIU is not warranted.

The Veteran submitted her request for a TDIU in September 2006.  At that time, she reported that she was working, but in a statement, noted that she was entitled to a full unemployability rating because she struggled to work under bright lights, and with loud and constant talking, telephone ringing and heavy traffic.

In a December 2006 statement, the Veteran noted that she had worked with the same pediatric medical group since February 2000.  She reported the same full-time employment at a January 2007 VA examination, where she noted that her job was a desk job and was stressful.  

At a March 2009 VA general medical examination, the Veteran reported full-time employment.  The examiner opined that none of the Veteran's service-connected conditions hindered employment because she had worked at the same company for nine years on a full-time basis.

At a May 2012 VA examination, the Veteran reported that she had full-time employment as a hospital coder/biller for a pediatric medical group, a position she had held for 12 years.  She further stated that she could function at work because she was receiving Botox injection to control her headaches; and that she only missed work to obtain the injections at a VA medical center.

In an August 2014 statement, the Veteran noted that she maintained her employment to keep her retirement benefits, but that she was in constant pain.

In her March 2015 claim for increased compensation based on unemployability, the Veteran noted that she was presently working, but that her disabilities, to include swollen legs, chronic back pain, and migraines, affected her full-time employment beginning in 2000.

At an August 2015 VA mental disorders examination, the Veteran reported that she worked full-time in pediatrics, and that she also worked as a volunteer at a prison ministry program.  The examiner noted that her condition would cause an occasional decrease in work efficiency.  A different August 2015 VA examiner noted that the Veteran's vascular and back conditions did not impact her ability to work.

In a November 2017 statement, the Veteran advised that she worked Monday through Friday, eight hours per day.

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities do not render her unable to secure or follow all forms of substantially gainful employment consistent with her educational background and occupational experience, and entitlement to a TDIU is denied.  The most recent evidence reflects that the Veteran is currently employed and has been for most, if not all, of the period on appeal.

In so finding, the Board in no way doubts the clear impact that the Veteran's disabilities have on her daily life and employment; however, such impact has already been taken into consideration in the assignment of percentage disability ratings.  In that regard, the Board has considered the Veteran's assertions that she is unemployable due to her service-connected disabilities; however, the Board finds the totality of the evidence to be more probative than her lay assertions in determining that her service-connected disabilities do not render the Veteran unable to secure or follow a substantially gainful occupation.  See Jandreau, 492 F.3d at 1376-1377.  The evidence establishes that while the Veteran's service-connected disabilities may impact employment, she is not precluded from employment and, in fact, is currently employed.  Accordingly, the preponderance of the evidence is against the assignment of a TDIU.

 
ORDER

Service connection for hypertension on a secondary basis is denied.

Entitlement to a TDIU is denied.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


